Exhibit 99.1 Verecloud Reports Fiscal Year 2011 Results Transition year reflects investment in Cloudwrangler™ launch DENVER - September 28, 2011– Verecloud, Inc. (OTCBB:VCLD), innovators in the emerging cloud computing services business, today announced financial results for its fiscal year ended June 30, 2011. In March 2011, Verecloud shifted its focus to providing an online cloud marketplace targeted directly to small and medium businesses, after building the platform for the telecommunications industry. On August 2, 2011, Verecloud launched Cloudwrangler™ which makes it easier for SMBs to shop for, purchase, monitor and manage the performance of their hosted/cloud services at no additional charge. “Fiscal year 2011 was a big transition year for us as we shifted our business model to launching our own marketplace,” said John McCawley, chief executive officer of Verecloud. “We invested a lot of resources to prepare for the launch and will continue to build out our sales marketing and operations to serve our expanding customer base.” Full Year Financial Highlights · Revenue of $4,424,608, down 24 percent from the year ended June 30, 2010 and up 285 percent compared to the year ago quarter. The decline is driven by the focus on the transition of the company in March 2011 to delivering cloud services as a complete, customized suite directly to the small and medium business market (SMBs). · Net loss of $6,095,895 compared to a loss of $400,493 in 2010. Excluding stock-based compensation, the 2011 loss was $1,758,717. · The Company recorded capitalized software of $614,837 for the year ended June 30, 2011 associated with the completion and introduction of its Cloudwrangler™ platform. · Ended the year with a cash balance of $202,256 compared to $197,151 as of the fiscal year ended June 30, 2010 and up from $32,961 at March 31, 2011. The Company is moving rapidly to broaden its service offerings and drive customer growth. As of today, Verecloud has nine services on its platform and is launching an aggressive marketing campaign in October to expand its customer base. Additional financial information, including historical SEC filings and the current Annual Report on Form 10-K can be found on Verecloud’s website at www.verecloud.com. About Verecloud Based in Denver, Colorado, Verecloud®, Inc. is an innovative technology company that developed and operates a cloud service brokerage platform that integrates cloud service suppliers and connects to SMBs through multiple distribution channels. Verecloud is targeted at organizations that need innovative, high-margin cloud services to drive growth including SMBs, communications service providers (CSPs), managed service providers (MSPs), and innovative cloud computing solution suppliers who want access to the evolving distribution channels. For more information on Verecloud visit: http://www.verecloud.com Forward-Looking Statement This release may contain projections and other forward-looking statements that involve risks and uncertainties. Forward-looking statements are projections reflecting management’s judgment and assumptions based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward-looking statements. Future performance cannot be assured. Readers are referred to the documents filed by Verecloud with the Securities and Exchange Commission (SEC), specifically the most recent reports which identify important risk factors that could cause actual results to differ from those contained in the forward-looking statements. Recent documents filed with the SEC can be found in the Investor Relations section of our website (www.verecloud.com). Verecloud believes the forward-looking statements in this release are reasonable; however, you should not place undue reliance on forward-looking statements, which are based on current expectations and speak only as of the date of this release. Verecloud is not obligated to publicly release any revisions to forward-looking statements to reflect events after the date of this release. Media Relations Dirk Van Slyke Corporate Marketing Verecloud, Inc. 303-999-7398 dirk.vanslyke@verecloud.com Investor Relations John McCawley Chief Executive Officer Verecloud, Inc. 877-711-6492 john.mccawley@verecloud.com June 30, June 30, 2011 2010 ASSETS Current assets Cash Accounts receivable Other current assets Total current assets Property and equipment Computer related Equipment and machinery Other property and equipment Subtotal Accumulated depreciation Net property and equipment Other assets Capitalized software, net - Total assets $ 1,037,663 $ 925,757 LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities Accounts payable Current portion of long term debt - Accrued liabilities Total current liabilities Long term debt - Deferred taxes payable Total liabilities Commitments and contingencies Stockholders' (deficit) Preferred stock - $0.001 par value, 5,000,000 shares authorized: - - No shares issued or outstanding Common stock - $0.001 par value, 200,000,000 shares authorized: 71,791,068 and 70,098,000 shares issued and outstanding, respectively Additional paid-in capital Accumulated (deficit) Total stockholders'(deficit) Total liabilities and stockholders'(deficit) $ 1,037,663 $ 925,757 Year Ended June 30, 2011 2010 Revenue $ 5,840,706 Cost of goods sold Gross profit Operating expenses Employee related (1) Marketing expense Legal and accounting Consulting expense (1) Research and development Rent Travel and entertainment Information technology Depreciation Other Total operating expenses Operating income (loss) Other income (expense) Interest income Interest (expense) Total other income (expense) Pretax income (loss) Income tax expense (benefit) Net income (loss) $ (6,095,895) Basic net income (loss) per common share Basic weighted average common shares (1) Includes stock-based compensation as follows: Salary and wages Consulting expenses Total Stock-based Compensation Year Ended June 30, Operating Activities 2011 2010 Net income (loss) $ (6,095,895) Adjustments to reconcile net income to net cash from operations Depreciation and amortization Stock for services Stock-based compensation Income tax expense (benefit) - Change in assets and liabilities Accounts receivable Other current assets Accounts payable Other current liabilities Net cash provided by (used in) operating activities Investing Activities Purchase of computer related Purchase of equipment and machinery Purchase of other property and equipment - Capitalized software - Security deposits - Net cash (used in) investing activities Financing Activities Issuance of common stock Reduction in note payable - Increase (decrease) in line of credit Members distributions - Net cash provided by (used in) financing activities Decrease in cash for period Cash at beginning of period Cash at end of period Schedule of Noncash Investing and Financing Activities Share Exchange Agreement $- Note Purchase Agreement $- $ 1,221,885 Supplemental disclosure: Cash paid for interest during the year $- Cash paid for income taxes during the year $-
